Title: From John Adams to Benjamin Stoddert, 30 April 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy April 30th 1799

I have signed the commissions inclosed in your favor of the 24 & shall send them in your letter to Capt Tryon to Weathersfield by the post.
A report was brought to me yesterday from Boston that some of McNeils convoy had arrived at Newport. We must send a naval superiority to Surrinam. I hope with you that Barry has sent other ships there.
I have the honor to be yours &c.
